Citation Nr: 1713237	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  15-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability (claimed as back pain).

2.  Entitlement to service connection for a dental condition (claimed as teeth).

3.  Entitlement to service connection for Wolff-Parkinson-White syndrome.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for dizziness.

6.  Entitlement to service connection for a mental condition with symptoms of short temper, decreased concentration and forgetfulness.

7.  Entitlement to service connection for deep vein thrombosis, left lower extremity (claimed as leg pain), to include associated blood clots.

8.  Entitlement to service connection for deep vein thrombosis, right lower extremity (claimed as leg pain), to include associated blood clots.

9.  Entitlement to service connection for a left arm condition.

10.  Entitlement to service connection for a right arm condition.

11.  Entitlement to service connection for alcohol and drug abuse.

12.  Whether new and material evidence has been received to reconsider claim for service connection for a head injury.

13.  Whether new and material evidence has been received to reconsider claim for service connection for a blood condition with protein C deficiency.

14.  Whether new and material evidence has been received to reconsider claim for service connection for pulmonary embolism.

15.  Whether new and material evidence has been received to reconsider claim for service connection for an umbilical hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dodd, Counsel






INTRODUCTION

The Veteran served on active duty from January 1990 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) on November 2013.  The Veteran was provided with a statement of the case (SOC) on March 2015.  The Veteran then perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on March 2015.

It is noted that the Veteran previously indicated on his March 2015 substantive appeal that he desired a hearing before the member of the Board.  However, in a March 2017 signed correspondence, the Veteran indicated that he no longer desire a hearing before the Board and wanted the Board to proceed with adjudication of his claims accordingly.  As such, the Board deems his request for a hearing has been waived and shall proceed accordingly.  See 38 C.F.R. §§ 20.703, 20.704 (2016).

Additionally, it is noted that the Veteran had originally filed a separate claim for blood clots.  However, upon an examination of the medical evidence of record, it appears that the only discussion of blood clots appears as an associated symptom of his claimed deep vein thrombosis of the bilateral lower extremities.  Additionally, the Veteran's statements and his initial claim appear to discuss the issue of blood clots in connection with the deep vein thrombosis.  As such, because there is no indication that the Veteran's claimed blood clots represent a claim for a disability with a pathology separate and apart from his claims for deep vein thrombosis of the bilateral lower extremities, the Board finds that these issues should be consolidated and adjudicated accordingly.  The caption on the title page has been amended to reflect these findings.





FINDINGS OF FACT

1.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current back disability, other than back pain, that is related to active duty.

2.  There was no dental trauma during service resulting in bone loss of the maxilla or mandible.  The Veteran did not have periodontal disease or symptoms related thereto during service resulting in bone loss of the maxilla or mandible.  The Veteran received routine dental treatment during active service.  The Veteran currently has no bone loss of the maxilla or mandible.

3.  The Veteran's medical records do not show that the Veteran has any current cardiac disability during the relevant appeals period or that he was ever treated for or diagnosed with any cardiovascular disability, to include Wolff-Parkinson-White syndrome, during military service or for many years thereafter.

4.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current headache disability that is related to active duty.

5.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current disability manifested by dizziness that is related to active duty.

6.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran has a current disability manifested by a mental condition with symptoms of short temper, decreased concentration and forgetfulness, other than alcohol and drug abuse with related depression, that is related to active duty.

7.  The Veteran's medical records do not show that he was treated for or diagnosed with any cardiovascular disability, to include deep vein thrombosis or blood clots, during military service or for many years thereafter.
8.  The Veteran's medical records do not show that he was treated for or diagnosed with any musculoskeletal disability of the left arm during military service or for many years thereafter.  Rather, records show that the Veteran injured his left arm in a post-service motor vehicle accident in December 1995.

9.  The Veteran's medical records do not show that he was treated for or diagnosed with any musculoskeletal disability of the right arm during military service or for many years thereafter.  Rather, records show that the Veteran injured his left arm in a post-service motor vehicle accident in December 1995.

10.  There has been no demonstration by competent medical or competent and credible lay evidence of record that the Veteran's alcohol and drug abuse was the result of anything other than the Veteran's own willful misconduct and is not otherwise the result of any service-connected disability.

11.   In an unappealed decision, dated in October 1995, the RO denied a claim of entitlement to service connection for a head injury, a blood condition with protein C deficiency, a pulmonary embolism, and an umbilical hernia. 

 12.  The evidence received since the RO's October 1995 decision which denied service connection for a head injury, a blood condition with protein C deficiency, a pulmonary embolism, and an umbilical hernia is cumulative and redundant of the evidence of record at the time of the last prior final denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A back disability, claimed as back pain, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for establishing service connection for a dental disorder for compensation purposes have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2016).

3.  Wolff-Parkinson-White syndrome was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  A headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

5.  A disability manifested by dizziness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

6.  A mental condition with symptoms of short temper, decreased concentration and forgetfulness was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

7.  Deep vein thrombosis of the left lower extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

8.  Deep vein thrombosis of the right lower extremity was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

9.  A left arm condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

10.  A right arm condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

11.  Alcohol and drug abuse was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2016).

12.  New and material evidence has not been received since the RO's October 1995 decision, which denied service connection for a head injury; the claim for service connection for a head injury is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

13.  New and material evidence has not been received since the RO's October 1995 decision, which denied service connection for a blood condition with protein C deficiency; the claim for service connection for a blood condition with protein C deficiency is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

14.  New and material evidence has not been received since the RO's October 1995 decision, which denied service connection for a pulmonary embolism; the claim for service connection for a pulmonary embolism is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

15.  New and material evidence has not been received since the RO's October 1995 decision, which denied service connection for an umbilical hernia; the claim for service connection for an umbilical hernia is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In regards to the Veteran's claims, this duty has been met in a letter sent to him in January 2012 which apprised him of his and VA's duties.  The letter also advised the Veteran of elements required to reopen a previously-denied claim and the specific reasons why his previous claims of service connection had been denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the claim for service connection for a dental disorder as well as alcohol and drug abuse, because the application of the law to the undisputed facts is dispositive of this appeal, no further discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Additionally, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the issue resolved in this decision is of record.  The Veteran's service treatment records, VA medical records, and private medical records have been obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has not been afforded an etiological opinion regarding any of his service connection claims; however, the Board finds that such is not necessary in the instant case.  Specifically, there is no competent and/or credible medical and/or lay evidence showing that the Veteran actually has a current disability for the back, headaches, dizziness, a mental disability, or a right arm condition or any evidence of an in-service incurrence for his Wolff-Parkinson-White syndrome, bilateral deep vein thrombosis and associated blood clots, or left arm disability, as discussed in further detail below.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006).  The United States Court of Appeals for Veterans Claims (Court) has held that VA is not required to provide a medical examination when there is not credible evidence of a current disability.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues on appeal has been met. 

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claim decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claim resolved in this decision, and no further assistance is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Legal Criteria

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


New and Material

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Analysis

Back, Headaches, Dizziness, and Mental Condition

The Veteran contends that he currently suffers from back pain, headaches, dizziness, and a mental condition with symptoms of short temper, decreased concentration and forgetfulness.  In particular, the Veteran appears to attribute these disabilities to an in-service motor vehicle accident.

A review of the Veteran's service treatment records shows that he was seen in June 1992 with complaints of low back pain over the past three days.  He denied any trauma to the back.  No abnormalities were found and the examiner's assessment was "musculoskeletal pain."   No further treatment for complaints of back pain or any disabilities affecting the back were shown for the remainder of the Veteran's service.  Additionally, although it was noted on the July 1993 separation examination that the Veteran had a history of mechanical low back pain, there was no indication that it was a current condition or if there was an actual diagnosis to account for that pain.

The Veteran's service treatment records were absent for any instances or treatment for chronic headaches.  Although it was although it was noted on the July 1993 separation examination that the Veteran experienced headaches, they were noted to be infrequent and there was no discussion of any chronicity.

The Veteran's service treatment records were absent for any discussion of treatment or diagnoses of any psychiatric condition or dizziness.  Although it is noted on an alcohol abuse assessment in June 1992 that the Veteran had "low self-esteem," it was noted that this was in the context of alcohol dependence and no indication of any separate psychiatric pathology.  Additionally, on the Veteran's July 1993 separation examination questionnaire he checked "no" for "depression or excessive worry," "loss of memory or amnesia," "nervous trouble of any sort," or "dizziness."  The service treatment records were additionally absent for any discussion of a motor vehicle accident during military service.  There were also no other medical documents associated with the claims file showing that the Veteran was ever involved in a motor vehicle accident during military service.

A review of the Veteran's post-service outpatient treatment records shows that he has continued to complain of back pain.  However, no diagnosed back disability has ever been provided, other than the notation of mere back pain alone.  The Veteran was seen for back complaints in 2011, approximately 19 years after he left active duty.  The records show he has had complaints of chronic low back pain, but with no underlying pathology, such as degenerative joint or disc disease.  In July 2014, the Veteran was seen for follow up on back pain, however, no diagnosis of any underlying pathology was provided.

Post-service outpatient treatment records are also absent for any discussion of complaints, treatment, or diagnoses of any chronic headache disability or a disability manifested by symptoms of dizziness.

These records do show that the Veteran has been continually treated for problems associated with alcohol and drug abuse.  Within this context, the Veteran has been diagnosed with depression not otherwise specified as well as hallucinations.  However, there is no indication that the depression or hallucinations were the result of any separate psychiatric pathology apart from the Veteran's alcohol and drug abuse.  There has been no additional record of treatment for separate psychiatric disabilities apart from alcohol abuse.

The threshold requirement for the granting of service connection, including for an acquired psychiatric disability, is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of a back disability, a chronic headache disability, a disability manifested by dizziness, and an acquired psychiatric disability according to the DSM-IV or DSM-V, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319   (2007).

Here, the totality of the competent evidence does not reflect that the Veteran has or has had a diagnosis of a back disability; a chronic headache disability; a disability manifested by dizziness; or an acquired psychiatric disability, other than alcohol abuse, during the relevant period on appeal.

Additionally, in regard to the Veteran's back disability, it is noted that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).
The Board notes that the Veteran's medical records do not reflect any diagnosed disabilities for complaints of headaches or dizziness.  Furthermore, the Veteran's complaints of back pain in and of itself, without any underlying diagnosed pathology shown in the medical evidence of record, are not a disability for which service connection can be granted.  

The Veteran's contentions of a mental condition with symptoms of short temper, decreased concentration and forgetfulness are not shown to be present in the medical record nor are any psychiatric diagnoses upon which such symptoms would be attributed.  Rather, the only psychiatric symptoms for which the Veteran has received treatment, depression and hallucinations, are not the same or similar in nature to the symptoms described by the Veteran in his initial claim and are exclusively attributed to his diagnosed alcohol and drug abuse for which he has received treatment throughout the period of appeal.  The Board emphasizes that service-connected disability compensation is precluded for a disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs. 38 U.S.C.A. § 1131 . See also 38 C.F.R. §§ 3.1 (m), (n), 3.301.  In short, the medical record does not support findings of current diagnoses for the Veteran's claimed conditions of back pain, headaches, dizziness, and a mental condition with symptoms of short temper, decreased concentration and forgetfulness.  

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-310 (2007).  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or orthopedics; neurology; ear, nose, and throat; or psychiatry more particularly, and that he is merely speculating as to whether he has a current diagnosis of a disability manifested by back pain, headaches, dizziness, and a mental condition with symptoms of short temper, decreased concentration and forgetfulness.  In this regard, he is not competent to diagnose such disabilities, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of a disability manifested by back pain, headaches, dizziness, or a mental condition with symptoms of short temper, decreased concentration and forgetfulness are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a diagnosis of a disability manifested by back pain, headaches, dizziness, and a mental condition with symptoms of short temper, decreased concentration and forgetfulness during the appeals period.  Absent the required diagnosis of a disability manifested by back pain, headaches, dizziness, and a mental condition with symptoms of short temper, decreased concentration and forgetfulness, at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claims for back pain, headaches, dizziness, and a mental condition with symptoms of short temper, decreased concentration and forgetfulness.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Dental

The Veteran seeks service connection for a dental disorder claimed as his teeth.  Specifically, he has alleged that he injured his teeth in a motor vehicle accident in military service. 

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  The regulations governing dental claims make a fundamental distinction between "replaceable missing teeth" (see 38 C.F.R. § 3.381 (a) (2015)), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease.  See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44   (1998).  Absent a demonstration of dental trauma, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  See also Woodson v. Brown, 8 Vet. App. 352, 354   (1995).  As noted above, the U.S. Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302   (1993).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161  (2016). 38 C.F.R. § 3.381 (a) (2016). 

On examination for service entrance in November 1989, no missing teeth were noted on physical examination.  During service, no indication of trauma to the mouth or jaw resulting in bone loss of the maxilla or mandible was documented.  The July 1993 service separation examination report also did not show any missing teeth or indication of trauma to the mouth or jaw resulting in bone loss of the maxilla or mandible.  Additionally, although the Veteran indicated that he had been injured in a motor vehicle accident during military service, there was no evidence of such accident in the service treatment records or any private treatment records from that time period.

The Veteran's post-service outpatient treatment records indicate that he has been treated for a toothache and other dental caries. 

The Veteran's toothache and other dental caries do not constitute an injury for which compensation may be granted.  See 38 C.F.R. § 3.381 (replaceable missing teeth and periodontal disease are not disabilities for compensation purposes).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. at 225.  As the evidence does not show loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis, the Veteran is not shown to have a dental disability subject to compensation under the laws and regulations administered by VA.  According to the Veteran's outpatient treatment records, the Veteran has merely had tooth pain and cavities, or at most tooth decay, without any indication of tooth removal.  Accordingly, he has not presented a service connection claim for which compensation may be granted.  Id.   

The Board has carefully considered the Veteran's contention that he sustained dental trauma in service that resulted from a motor vehicle accident, and that he should be compensated accordingly.  Regarding whether such an injury was actually sustained in service, the Board need not address the credibility of this assertion, as it is ultimately not germane to the claim.  

In sum, the weight of the evidence shows that the loss of the Veteran's teeth did not result from loss of substance of the body of the maxilla or mandible from trauma or from disease other than periodontal disease (or from caries).  See 38 C.F.R. § 4.150.  As the Veteran has not been diagnosed with a dental disability for which service connection may be granted, the claim for service connection for a dental condition for compensation purposes must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Last, the Board finds that the Veteran does not meet the initial criteria for the award of service-connection for dental treatment only.  See 38 C.F.R. § 3.381 (2016).  The evidence of record does not provide any support that the Veteran was a former prisoner of war; was involved in combat, or otherwise sustained any in-service trauma to the mouth.  Additionally, as discussed above, the Veteran is not eligible for service connection for the claimed dental disability and his disability has also not been attributed to any other service-connected disability on a secondary basis.  Therefore, further consideration of the basis of such award is not warranted.

Wolff-Parkinson-White Syndrome

The Veteran contends that he currently suffers from Wolff-Parkinson-White syndrome that is the result of military service.  In this regard, he has related this disability to "heart flutters" experienced in military service.

The Veteran's service treatment records were absent for any discussion of treatment or diagnoses of any heart conditions, to include any complaints of heart flutters.  However, on the Veteran's July 1993 separation examination questionnaire he checked "yes" for "painful chest" and "palpitation" and "I don't know" for "heart trouble."  In this regard, the examiner noted that the Veteran's complaints did not appear to be cardiac in nature, as based upon the examination and medical history.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran was diagnosed with Wolff-Parkinson-White syndrome, which his doctor described as a rare cardiac conduction abnormality, in 1998.  In a June 2001 letter, the Veteran's doctor indicated that he was successfully treated for this condition via radiofrequency ablation therapy.  In this regard, the Veteran's doctor stated that the Wolff-Parkinson-White syndrome was essentially cured.

A review of the Veteran's current treatment records from 1998 to present does not reveal the presence of any current heart abnormality or disability.  Rather the Veteran's cardiac findings on all subsequent medical examinations have been normal.

The threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability, in this matter a diagnosis of any cardiac disability, to include Wolff-Parkinson-White syndrome, there can be no valid claim.  Brammer, 3 Vet. App. at 225.  Here, the totality of the competent evidence does not reflect that the Veteran has a current diagnosis of a cardiac disability, to include Wolff-Parkinson-White syndrome, during the relevant period on appeal.  Rather, the evidence shows that this condition was diagnosed many years after service in 1998 and was resolved to be essentially cured at that time.  Since that time, the Veteran's own doctor in 2001 stated that the condition was essentially cured and current treatment records from 1998 to present have not shown any cardiac diagnoses or complaints.  As such, because this condition appeared and resolved prior to the period of appeal, there is no finding of any current disability.  Id.	

Last, the Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr, 21 Vet. App. at 308-310.  However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology more particularly, and that he is merely speculating as to whether he has a current diagnosis of Wolff-Parkinson-White syndrome or any other cardiac disability.  In this regard, he is not competent to diagnose such disabilities, as they require specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As such, the Veteran's statements to the effect that he has a current diagnosis of Wolff-Parkinson-White syndrome or any other cardiac disability are lacking in probative value. 

Therefore, the most probative evidence of record reflects that the Veteran lacks a current diagnosis of Wolff-Parkinson-White syndrome during the relevant appeals period.  Absent the required diagnosis of Wolff-Parkinson-White syndrome or any other cardiac disability at any time during the appeals period, there is no current disability to attribute to the Veteran's military service.  Brammer, 3 Vet. App. at 223.

For the reasons provided above, the preponderance of evidence is against the Veteran's claim for Wolff-Parkinson-White syndrome.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

Deep Vein Thrombosis with Blood Clots

The Veteran contends that he currently suffers from disabilities of his bilateral lower extremities manifested by deep vein thrombosis.  In this regard, he has related these disabilities to injuries sustained in a motor vehicle accident during military service.

The Veteran's service treatment records were absent for any discussion of treatment or diagnoses of any vascular conditions involving the lower bilateral extremities.  Although on the Veteran's July 1993 separation examination questionnaire he checked "yes" for "cramps in leg," the examiner noted that the symptom was not considered disabling and no attributable diagnosis was provided.  Last, there was no discussion of any motor vehicle accidents during service in the service treatment records or any private treatment records from that time period.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran was diagnosed with left deep vein thrombosis in January 1995 with no association to any event or experience shown.  From this period of time, treatment records indicated that the Veteran takes Coumadin for blood clots which require continual doctor visits.  In March 2000, the Veteran began complaining of pain in his right lower extremity as well.  Due to his history of deep vein thrombosis in the left lower extremity as well as his diagnosed protein C deficiency, the Veteran was also diagnosed with deep vein thrombosis of the right lower extremity.  The Veteran has continued to receive treatment for these condition up to present.  There has been no discussion relating this condition to any event, injury, or disease incurred in military service or any aggravation of any pre-existing disability.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for any deep vein thrombosis of the bilateral lower extremities, so the appeal must be denied.

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been diagnosed with deep vein thrombosis of the bilateral lower extremities, as shown in the Veteran's outpatient treatment records.  However, the record is absent for a showing of any in-service event, injury, or disease upon which to base service connection on a direct basis.  Rather, the medical record appears to show that the Veteran's deep vein thrombosis was a result of his protein C deficiency, which was not diagnosed until after military service.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any vascular disabilities of the lower extremities during military service, nor was there any showing of a diagnosis of protein C deficiency during that time.

The Veteran's medical histories provided in the service treatment records show that he sought treatment on multiple occasions for a simple abrasion of the penis; a varicele of the right testical; complaints of low back pain; treatment for alcohol abuse; an upper respiratory infection; pseudo foculitis barbae; a cut under the left eye after walking into a low hanging ceiling; allergic rhinitis; and even an emergency visit for blood in sputum, that was diagnosed as bronchitis.  However, there was no discussion of any complaints or injuries to the bilateral lower extremities or protein C deficiency, to include any motor vehicle accident or associated injuries.  The Board finds that the currently diagnosed bilateral lower extremity deep vein thrombosis, if present, would have ordinarily been recorded in the medical records in some manner, if such in-service incident and subsequent injuries existed.  In other words, the Veteran's other medical complaints, however authentic, are documented in the service treatment records.  However, a bilateral lower extremity deep vein thrombosis is not.  It is within the common knowledge of a law body, such as the Board, to assume that bilateral lower extremity deep vein thrombosis would be recorded in the service treatment records, if present.  Therefore, the absence of documented bilateral lower extremity deep vein thrombosis makes it less likely that such actually occurred in service.  See AZ v. Shinseki, 731 F.3d 1303, 1303 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011).

Any assertions to the contrary are more likely consistent with an inaccurate recollection or a direct misrepresentation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In fact, a contemporaneous statement as to a declarant's then-existing physical condition, such as a service examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803 (3).  The credible evidence does not establish an in-service bilateral lower extremity deep vein thrombosis.  In the absence of credible evidence of an in-service event, there can be no credible nexus evidence linking any current disability to the unsubstantiated in-service event.

Therefore, due to the lack of a substantiated in-service event, injury, or disease, the Veteran's claim on a direct basis fails.  Accordingly, for the reasons and bases discussed above, service connection for a bilateral lower extremity deep vein thrombosis is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of any bilateral lower extremity deep vein thrombosis during service or within one year after service as well as the presence of an intercurrent cause via the later diagnosis of protein C deficiency in 1995.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.

Bilateral Arms

The Veteran contends that he currently suffers from disabilities of his bilateral arms.  In this regard, he has related these disabilities to injuries sustained in a motor vehicle accident during military service.

The Veteran's service treatment records were absent for any discussion of treatment or diagnoses of any musculoskeletal conditions involving the upper bilateral extremities.  Additionally, on the Veteran's July 1993 separation examination questionnaire he checked "no" for "painful or "trick" elbow or shoulder."  Last, there was no discussion of any motor vehicle accidents during service in the service treatment records or any private treatment records from that time period.

A review of the Veteran's post-service outpatient treatment records shows that the Veteran was involved in a motor vehicle accident in December 1995.  The Veteran was seen for complaints of pain in both upper extremities.  He was provided a diagnosis of an open wound to the left arm and forearm, including the elbow, a fracture to the metacarpal base, and right ulnar nerve neuropraxia.  The Veteran has continued to be followed for pain relating the status post injuries for these conditions, which has also included right shoulder pain.  The only discussion of nexus for the Veteran's left and right arm conditions has related such exclusively to the December 1995 motor vehicle accident without any discussion of a relationship to any injuries in military service.

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for any disabilities of the bilateral arms, so the appeal must be denied.

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran has been variously diagnosed with the residuals of an open wound to the left arm and forearm, including the elbow, a fracture to the metacarpal base, and right ulnar nerve neuropraxia, as shown in the Veteran's outpatient treatment records.  However, the record is absent for a showing of any in-service event, injury, or disease upon which to base service connection on a direct basis.  Rather, it appears that the Veteran's disabilities are solely attributable to a post-service motor vehicle accident in December 1995.

Here, the Veteran's service treatment records are complete (which include entrance and separation examinations, immunization records, dental records, as well as medical histories), and it is an indisputable fact that these records do not show that the Veteran was treated for or diagnosed with any disabilities of the bilateral arms during military service.

Therefore, due to the lack of a substantiated in-service event, injury, or disease, the Veteran's claim on a direct basis fails.  Accordingly, for the reasons and bases discussed above, service connection for a bilateral arm disability is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of any bilateral arm disability during service or within one year after service as well as the presence of an intercurrent cause via the December 1995 post-service motor vehicle accident.  The Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert, 1 Vet. App. at 55.

Alcohol and Drug Abuse

The Veteran contends that he currently suffers from alcohol and drug dependence that is related to military service.

A review of the Veteran's service treatment records reveals that he was assessed and treated for alcohol dependence in June 1992.  The Veteran was determined to have low self-esteem and engaged in excessive alcohol abuse and was enrolled in a 6 week program.  The records appear to show that the Veteran completed the program successfully.  There was no attribution of the Veteran's alcohol dependence to any other psychiatric or physical disability.

A review of the Veteran's post-service outpatient treatment records shows that he has been continually treated for alcohol and substance abuse.  Specifically the Veteran has undergone detox and prolonged treatment for dependence on crack cocaine, marijuana, and alcohol.  Symptoms of his condition have included depression and hallucinations.  However, the alcohol and substance abuse have not been associated with any underlying psychiatric or physical pathology.

The Board recognizes that the Veteran has been diagnosed with a current disability of alcohol and substance abuse as well as the presence of treatment for alcohol dependence in military service.  As such, the inquiry would normally turn upon a finding of nexus.  However, service connection may not be granted for alcohol abuse or substance abuse on the basis of service incurrence or aggravation as a matter of law.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §  3.301.  An alcohol abuse or substance abuse disability may only be service-connected if such was acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Here, the evidence does not suggest that the alcohol abuse or substance abuse disability was acquired as a symptom of, or secondary to, any service-connected disability.

For the reasons provided above, the Veteran's claim for service-connection for alcohol abuse or substance abuse is precluded as a matter of law and, thus, the Veteran's claim is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert, 1 Vet. App. at 49; 38 C.F.R. § 3.102.

New and Material

The Veteran initially filed a claim for service connection for a head injury, a blood disorder with protein C deficiency, a pulmonary embolism, and an umbilical hernia in July 1995.  The evidence at the time of the adjudication of the Veteran's claim in an October 1995 rating decision consisted of the Veteran's statements, to include allegations of being involved in a 1991 motor vehicle accident and suffering from bronchitis in 1990 during boot camp which led to the development of his current disabilities; service treatment records, and outpatient treatment records dated 1993 to 1995, which discussed diagnoses of bronchitis, protein C deficiency, and a pulmonary embolism.  The October 1995 rating decision denied the head injury claim because there was no showing of such injury in the Veteran's service treatment records.  The blood disorder with protein C deficiency was denied because there was no finding of any actual diagnosis associated with such deficiency, as it was determined to be a congenital defect, but not a disability in and of itself.  The pulmonary embolism was denied because it was also determined to be a mere description of a symptom without any showing of an underlying chronic disorder.  The umbilical hernia was denied because it was shown to be a pre-existing disability and there was no evidence presented of any aggravation in the service treatment records or post-service treatment records.  The Veteran was notified of the decision on October 20, 1995.  He had until October 20, 1996 to submit additional evidence or an intention to appeal.  The Veteran did not submit any new evidence or claim until March 1998 for the blood condition, almost 1 and a half years after the deadline, and for the head injury, pulmonary embolism, and umbilical hernia until October 2011, nearly 15 years after the deadline.  Therefore, the October 1995 rating decision became final. 

Since the October 1995 rating decision was finalized, the Veteran has submitted additional statements alleging that he injured his head in a in-service motor vehicle accident, that he has a blood disorder known as protein C deficiency that will remain with him for the rest of his life, that he has an umbilical hernia, and that he has a pulmonary embolism.  The Veteran has also submitted additional treatment records, which include a 2001 letter from his primary doctor indicating that the Veteran was diagnosed with protein C deficiency, a hereditary condition, after a 1994 pulmonary embolism, without any repeat of pulmonary emboli since that time, without any further discussion of an underlying disability that caused the pulmonary embolism, any diagnosed head injuries, or any complications showing aggravation of the umbilical hernia; records showing continued treatment for deep vein thrombosis with reference to the fact that the Veteran has protein C deficiency and shortness of breath, but no new indications of pulmonary emboli, and no discussion of any head injuries or aggravation of the umbilical hernia; and current VA outpatient treatment records that only show that the Veteran has reported a personal history of pulmonary embolism, but no discussion of a head injury, umbilical hernia, or disability caused by protein C deficiency.   Last, VA provided an examination in February 2001 in connection with a separate claim for non service-connected pension, which included assessment of the Veteran's history of protein C deficiency and pulmonary embolism.   The examination found that although the Veteran claimed to have suffered another pulmonary embolism in 2000, there were no records to substantiate such occurrence.  Additionally, there was no discussion of any associated disability that was represented by the symptoms of the past pulmonary embolism and the congenital defect of protein C deficiency.  These statements, treatment records, and VA examination are new because they had not been previously considered.  However, they are not material because they are merely cumulative of the same evidence that was in existence at the time of the October 1995 rating decision, namely that the Veteran was alleging that his conditions were related to an unsubstantiated in-service motor vehicle accident, that he had a disability manifested by protein C deficiency and pulmonary emboli, and that his umbilical hernia had been aggravated beyond its natural progression, which were not new and had been reviewed by the RO in the October 1995 rating decision, finding that they were not pertinent.  Since there is no new non-redundant evidence that shows the Veteran had an in-service head injury, has an actual disability rather than mere symptoms and defects shown by the protein C deficiency and the pulmonary embolism, and has sustained aggravation beyond its natural progression for his umbilical hernia, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.

Consequently, the Board finds that new and material evidence has not been received since the October 1995 final rating decision and reopening the claim for service connection for a head injury, a blood disorder with protein C deficiency, a pulmonary embolism, and an umbilical hernia is not warranted.


ORDER

Entitlement to service connection for a back disability (claimed as back pain) is denied.

Entitlement to service connection for a dental condition (claimed as teeth) is denied.

Entitlement to service connection for Wolff-Parkinson-White syndrome is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for dizziness is denied.

Entitlement to service connection for a mental condition with symptoms of short temper, decreased concentration and forgetfulness, is denied.

Entitlement to service connection for deep vein thrombosis, left lower extremity (claimed as leg pain), to include associated blood clots, is denied.

Entitlement to service connection for deep vein thrombosis, right lower extremity (claimed as leg pain), to include associated blood clots, is denied.

Entitlement to service connection for a left arm condition is denied.

Entitlement to service connection for a right arm condition is denied.

Entitlement to service connection for alcohol and drug abuse is denied.

New and material evidence having not been received, the claim for service connection for a head injury is denied.

New and material evidence having not been received, the claim for service connection for blood condition with protein C deficiency is denied.

New and material evidence having not been received, the claim for service connection for pulmonary embolism is denied.

New and material evidence having not been received, the claim for service connection for an umbilical hernia is denied.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


